This is a case of original jurisdiction. An alternative writ of mandamus issued out of this Court directed to the City Commission of the City of Jacksonville, Florida, directing and commanding them to appoint a suitable *Page 226 
person under Section 122 of the charter of said city to the office of City Attorney of Jacksonville. The case was ably argued by counsel for the respective parties at the bar of this Court, and briefs have been filed and careful consideration has been given to each contention. We think the case at bar is ruled by the case of State, ex rel. Austin Miller, v. Tom Marshall, as President of the City Counsel of the City of Jacksonville, decided at this Term of Court. It was therein decided that the appointee of the City Commission for the office of City Attorney had been approved and confirmed by the City Council as required by Section 122 of its said Charter and it became unnecessary to further consider the case at bar.
The motion to quash the alternative writ of mandamus previously issued herein is hereby granted and the case dismissed. It is so ordered.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J.J., concur.